IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1327
                              Filed August 5, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JANE DOE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Warren County, Terry Rickers,

Judge.



      A citizen appeals from the denial of her motion to expunge a 2011 criminal

case. REVERSED AND REMANDED.



      Adrienne Loutsch of Iowa Legal Aid, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Katie Krickbaum, Assistant

Attorney General, for appellee.



      Considered by Bower, C.J., and Doyle and Schumacher, JJ.
                                         2


SCHUMACHER, Judge.

       This appeal arises from a district court order denying a motion to expunge

a criminal case dating from 2011. The charges originally present in the case were

consolidated into a different case number in which the appellant pleaded guilty to

several but not all of the counts charged. On appeal, we consider whether the

language of Iowa’s expungement statute, codified at Iowa Code chapter 901C

(2019), treats a transfer of charges from one case to another as a dismissal of the

charges from the transferor case for purposes of a motion to expunge the

transferor case. We conclude a complete “transfer” or “merger” of charges from

one case number into another results in the charges in the transferor case being

“otherwise dismissed” within the meaning of Iowa Code section 901C.2(1)(a)(1).

Background Facts and Proceedings

       On September 28 and 29, 2010, two fraudulent checks were passed at a

gas station in Indianola, Iowa.      Officer Brian Sher of the Indianola Police

Department met with the gas station company’s investigator.            Using video

surveillance and a driver’s license photo, Officer Sher identified the person passing

the checks as the defendant here, Jane Doe.1 Officer Sher requested and received

a warrant for Doe’s arrest. Doe was charged with two counts of forgery, which

were given the case number that is the focus of this appeal. We refer to this case

as case A. The defendant accumulated additional forgery charges around the

same time, for a total of seven charges. In a second case number, which we refer

to as case B, a single additional count of forgery was charged for an offense


1 We use a pseudonym to refer to the defendant due to the nature of this case, and
for similar reasons, we refrain from specifying the case numbers.
                                        3


allegedly committed on September 25, 2010. A third case number, which we refer

to as case C or the “omnibus case,” held an additional four counts of forgery. Case

A, which holds two counts of forgery, was initiated on October 19, 2010. Case B

was initiated on October 20, 2010. Case C was initiated on October 25, 2010.

      On July 20, 2011, the State filed a motion in case C with the caption

“Application to Merge.” The motioned requested that the court “merge” cases A

and B into case C. In support of the motion, the State asserted that cases A and

B “originated from a common scheme” and that “[j]udicial economy warrants the

merger” of the first two cases into the third. The motion tracked the language of

Iowa Rule of Criminal Procedure 2.6(1), which provides that,

      Two or more indictable public offenses which arise from the same
      transaction or occurrence or from two or more transactions or
      occurrences constituting parts of a common scheme or plan, when
      alleged and prosecuted contemporaneously, shall be alleged and
      prosecuted as separate counts in a single complaint, information or
      indictment, unless, for good cause shown, the trial court in its
      discretion determines otherwise.

The court granted the motion the next day, saying that cases A and B “are merged

into” case C. Case C then became the omnibus case in which a global disposition

was reached. The court’s order for merger was filed in case A.

      On September 6, 2011, the State filed a trial information in case C charging

only six, not seven, counts of forgery. The 2010 dates of these offenses were:

Count I, September 25; Count II, September 25; Count III, September 28; Count

IV, September 28; Count V, September 29; and Count VI, September 29.

      On October 10, 2011, Doe pleaded guilty to counts I, II, and III in case C.

Counts IV, V, and VI were dismissed.
                                          4


       In 2015, the Iowa Legislature enacted new legislation, codified at Iowa Code

chapter 901C, that allows a defendant to apply for expungement of charges in

certain circumstances. 2015 Iowa Acts ch. 83, § 1; see also 2016 Acts ch. 1073,

§§ 183–84, 188 (making clarifying amendments). Seeking to take advantage of

chapter 901C, Doe filed a motion, dated June 8, 2019, to expunge case A. Doe’s

motion was based on a form created by Iowa Legal Aid. One of the statements in

the form motion was “My charges were dismissed, or I was acquitted, on

7/21/2011.” Doe supplied the date in her own hand.

       On July 10, 2019, the district court issued an order denying Doe’s motion

seeking expungement of case A. The court said,

       This case was never dismissed. Instead, it was merged into [case
       C].
              Code section 901C.2(1)(a)(1) states that expungement is
       permissible only if “[t]he criminal case contains one or more criminal
       charges in which an acquittal was entered for all criminal charges, or
       in which all criminal charges were otherwise dismissed.”
              Neither an acquittal nor a dismissal was ever entered in this
       case. Although a charge or charges from this case may have been
       ultimately dismissed in [case C], expungement of those charges is
       not permitted because not all charges in that case were ultimately
       dismissed. Consequently, the motion is hereby denied.

(First alteration in original). Doe timely appealed from the denial of her motion to

expunge case A.

Standard of Review

       “We review issues of statutory interpretation for correction of errors at law.”

State v. Doe, 903 N.W.2d 347, 350 (Iowa 2017) (Doe I) (quoting Rhoades v. State,

848 N.W.2d 22, 26 (Iowa 2014)).
                                          5


Discussion

       The narrow issue presented on appeal is whether a district court’s order

“merging” charges from one case into another case results in the charges in the

transferor case being “otherwise dismissed” within the meaning of Iowa Code

section 901C.2(1)(a)(1).     The relevant provisions of section 901C.2(1)(a)(1)

provide:

       Except as provided in paragraph “b”, upon application of a defendant
       or prosecutor in a criminal case, or upon the court’s own motion in a
       criminal case, the court shall enter an order expunging the record of
       such criminal case if the court finds that the defendant has
       established that all of the following have occurred, as applicable:
               (1) The criminal case contains one or more criminal charges
       in which an acquittal was entered for all criminal charges, or in which
       all criminal charges were otherwise dismissed.

       Since the enactment of Iowa Code section 901C.2(1), the Iowa Supreme

Court has been called upon to interpret such on three separate occasions. State

v. Doe, 943 N.W.2d 608 (Iowa 2020) (Doe III); State v. Doe, 927 N.W.2d 656 (Iowa

2019) (Doe II); Doe I, 903 N.W.2d 347. Doe argues that, in light of the Iowa

Supreme Court’s 2017 decision, which held that expungement inquiries must be

conducted on a case-number-by-case-number basis, the State’s abandonment of

the charges in case A results in those charges being “otherwise dismissed” within

the meaning of section 901C.2(1)(a)(1). See Doe I, 903 N.W.2d at 354–55. The

State not only disagrees that the court’s treatment of the charges in the instant

case should be considered dismissal, it asserts that Doe never even received

charges in this case, since only a criminal complaint was filed prior to the “merger,”

not a trial information.
                                          6


       We reject the State’s argument that because no trial information was filed

prior to the transfer of the charges to case C Doe was never “charged” in the instant

case. Section 901C.2 forms part of Title XVI of the Iowa Code, definitions for which

are codified at section 801.4. Section 801.4(3) defines the word “charge” for

purposes of Title XVI: “‘Charge’ means a written statement presented to a court

accusing a person of the commission of a public offense, including but not limited

to a complaint, information, or indictment.” (Emphasis added). We conclude that

based on this definition a criminal complaint suffices to bring “charges” against a

defendant for purposes of section 901C.2. The complaints filed by Indianola Police

Officer Sher alleging Doe committed forgery in violation of Iowa Code section

715A.2 (2009) suffice to have brought “charges” against Doe within the meaning

of that word as used in section 901C.2 (2019).

       We next turn to consider the practical effect of the district court’s July 21,

2011 order “merging” three cases under the number of the omnibus case.

Following the order, the State never moved to dismiss or further prosecuted the

instant case. The case was essentially closed by the court’s order “merging” the

cases. Doe motioned for expungement, filing her motion just weeks shy of nine

years after the court’s “merging” order. Cases A, B, and C remain searchable

under Doe’s true name on the Iowa’s public court records database, available at

the web address iowacourts.state.ia.us. The “Disposition Status” of cases A and

B are listed as “TRANSFERRED.” In case A, the two charges for forgery, a class

“D” felony, have the “adjudication” designation of “not filed.”

       Thus, although the State’s “Application to Merge” motion and the court’s

order granting that motion both used the term “merger,” the use of the term
                                         7


“merger” does not precisely reflect the reality of the court order’s effect. The

consequence of the order was an amendment of case C’s trial information adding

several counts of forgery and the application of the designation “transferred” to

cases A and B. The charges in cases A and B are still visible under their original

case numbers with an “adjudication” status of “not filed,” and the case numbers

are still searchable.

       We now consider the question of statutory interpretation presented on

appeal, one of first impression. Does the transfer of charges from one case to

another—an action which may alternatively be called an amendment, modification,

or merger—result in those charges being “otherwise dismissed” from the transferor

case for purposes of section 901C.2? We hold that such a transfer results in the

charges in the transferor case being “otherwise dismissed” for purposes of section

901C.2.

       At the outset, we recognize that section 901C.2 “has the patina of prior

judicial interpretation.” Doe III, 943 N.W.2d at 612. In Doe I, 903 N.W.2d at 351,

the Iowa Supreme Court considered the very subparagraph disputed in this

appeal, section 901C.2(1)(a)(1). Calling the provision, “not a model of precise

drafting,” the court summed it up thusly: “[section 901C.2(1)(a)(1)] says that the

record of a case shall be expunged only if ‘an acquittal was entered for all criminal

charges, or . . . all criminal charges were otherwise dismissed.’” Doe I, 903 N.W.2d

at 351 (ellipsis in original) (quoting Iowa Code § 901C.2(1)(a)(1)).

       The first question in interpreting a statute is whether the provision contains

an ambiguity. Id. “A statute is ambiguous ‘if reasonable minds can disagree on

the meaning of particular words or the statute as a whole.’” State v. Nall, 894
                                          8

N.W.2d 514, 518 (Iowa 2017) (quoting State v. McIver, 858 N.W.2d 699, 703 (Iowa

2015)). “Ambiguity may arise not only from words themselves but ‘from the general

scope and meaning of a statute when all its provisions are examined.’” Young v.

Iowa City Cmty. Sch. Dist., 934 N.W.2d 595, 604 (Iowa 2019) (quoting Carolan v.

Hill, 553 N.W.2d 882, 887 (Iowa 1996)). “If a statute is ambiguous we may look to

the legislative history, the object to be accomplished, the evils to be remedied, and

the purpose for which the statute was enacted.” In re G.J.A., 547 N.W.2d 3, 6

(Iowa 1996); see Iowa Code § 4.6. We conclude the phrase “all criminal charges

were otherwise dismissed” may reasonably be construed to mean that the latter

part of section 901C.2(1)(a)(1) is met either by only strict dismissal or by the

situation presented here, where a case’s criminal charges are transferred to a

different case and the transferor case is abandoned.

       In determining the ordinary and fair meaning of the statutory
       language at issue, we take into consideration the language’s
       relationship to other provisions of the same statute and other
       provisions of related statutes. See Iowa Code § 4.1(38) (“Words and
       phrases shall be construed according to the context and the
       approved usage of the language . . . .”); Doe [I], 903 N.W.2d at 351
       (stating we consider the “relevant language, read in the context of
       the entire statute”). If the “text of a statute is plain and its meaning
       clear, we will not search for a meaning beyond the express terms of
       the statute or resort to rules of construction.” In re Estate of Voss,
       553 N.W.2d 878, 880 (Iowa 1996); see State v. Richardson, 890
       N.W.2d 609, 616 (Iowa 2017) (“If the language is unambiguous, our
       inquiry stops there.”). If the language of the statute is ambiguous or
       vague, we “may resort to other tools of statutory interpretation.”
       Doe [I], 903 N.W.2d at 351.

Doe III, 943 N.W.2d at 610.

       “We seek to advance, rather than defeat, the purpose of the statute.”

Rhoades v. State, 880 N.W.2d 431, 447 (Iowa 2016). The Iowa Supreme Court

has discussed the purpose of chapter 901C at length:
                                        9


      [A] driving concern behind chapter 901C was that a member of the
      general public—such as an employer doing an informal background
      check—could access our computerized docket and potentially draw
      inappropriate inferences from the mere presence of a criminal file
      relating to an individual, even though the criminal charges were
      dismissed or the individual was acquitted. This same member of the
      general public, though, would not likely be familiar with the ins and
      outs of the Iowa Rules of Criminal Procedure. Thus, if two separate
      case files show up in a records search, such as AGIN****** and
      SMSM******, this hypothetical member of the public might well
      conclude that the dismissed domestic abuse assault charge in
      SMSM****** related to a different incident, not the same incident as
      to which the defendant entered a guilty plea in AGIN******.
              In other words, instead of being necessary to give the public
      the full picture of an alleged criminal incident that resulted in a
      conviction, disclosure of a separate numbered legal proceeding
      involving a simple misdemeanor could instead give the public the
      misimpression that the defendant was involved in another alleged
      criminal incident—a misimpression we presume the legislature
      wanted to avoid. If the public is likely to assume the existence of an
      additional alleged criminal incident whenever the public records
      show an additional criminal proceeding, then Doe’s interpretation of
      the statute does a better job of avoiding undue stigma.

Doe I, 903 N.W.2d at 354. In this statement, the court discerned the legislature’s

concern that members of the general public may have “misimpression[s]” or “draw

inappropriate inferences” from “separate numbered legal proceeding[s],” where

one or more of those separately numbered proceedings saw the criminal charges

dismissed or the individual acquitted. See id.

      Additionally, the Doe I court noted that the expungement legislation now

codified at chapter 901C originally contained language pertaining to related cases

that might be relevant here and which required that:

      “(1) the defendant has not been charged with a crime in a related
      case”; and “(2) if the defendant was charged with a crime in one or
      more related cases, no charges are pending in a related case, the
      defendant has not been convicted of a crime in a related case, and
      the dismissal of the case was not part of a plea bargain.” S.F. 385,
      86th G.A., 1st Sess. (Iowa 2015) (introduced).
                                          10

Id. at 352. However, the court found informative that this language was ultimately

removed by legislative amendment. Id. at 352–53 (citing House Amendment 1176

to S.F. 385, 86th G.A., 1st Sess. (Iowa 2015)).

       The question before the Doe I court was whether the term “case” in section

901C.2(1)(a)(1) referred to either a numbered legal proceeding or to “all the

charges arising out of a single transaction or set of circumstances.” Id. at 351.

The court determined the former interpretation was correct. Id. at 354–55. In so

holding, the court cautioned that any interpretation “must apply across the board”

and noted that the “one case per case number” interpretation it adopted “does a

better job of avoiding undue stigma.” Id. at 353–54. The court contrasted its

decision with states that adopt a “factual-relatedness” test and found it was not

unfair to deprive the public of information regarding a dismissed case factually

related to the charge on which the defendant was ultimately convicted. Id. at 354.

       Following the decision of Doe I, our interpretation of the portion of the

statute here at issue is guided by the supreme court’s explanation that

expungement inquiries are conducted on a case-number-by-case-number basis.

We review a district court’s order denying expungement by considering only the

case number in which the motion was filed. However, the Doe I decision did not

evaluate the phrase “otherwise dismissed,” nor has the legislature defined it.

Therefore, with respect to a determination of the phrase’s meaning, we “refer to

prior decisions of this court and others, similar statutes, dictionary definitions, and

common usage” to aid in our inquiry. See Jack v. P & A Farms, Ltd., 822 N.W.2d

511, 516 (Iowa 2012) (quoting Iowa Dep’t of Transp. v. Soward, 650 N.W.2d 569,

571 (Iowa 2002)).
                                         11


       In surveying other states’ expungement statutes, we have found only the

language of Virginia’s statute to be similar to Iowa’s. See Va. Code § 19.2-

392.2(a)(1), (2) (2020). Under the Virginia Code, a person may file a petition

requesting expungement if he or she was acquitted, a nolle prosequi was taken,

“or the charge is otherwise dismissed.” Id.

       The Supreme Court of Virginia considered the phrase “otherwise

dismissed” in Dressner v. Commonwealth, 736 S.E.2d 735, 736–38 (Va. 2013);

see also A.R.A. v. Commonwealth, 809 S.E.2d 660, 662–63 (Va. 2018).                In

Dressner, the court took up the question of whether an amendment of a charge to

a “separate and unrelated charge” amounted to the former charge being “otherwise

dismissed” for the purposes of Virginia’s expungement statute. 736 S.E.2d at 736–

37. The court answered the question in the affirmative, holding “that when a

criminal charge is amended to a separate and unrelated charge, and the elements

of the amended charge are not subsumed within the original charge, the petitioner

occupies ‘the status of innocent’ with respect to the original charge.” A.R.A., 809

S.E.2d at 662 (explaining the holding of Dressner). The court’s interpretation of

“otherwise dismissed” was broad enough to encompass a situation in which a

charge was functionally, although not explicitly, dismissed.

       Interpreting the phrase “otherwise dismissed” to include functional

dismissals is in accord with the broad definition of the word “otherwise.” Otherwise,

Black’s Law Dictionary (11th ed. 2019) (“The term otherwise tends to be quite

broad in scope.”). Included among the word’s definitions are: “1. In a different way;

in another manner”; “2. By other causes or means”; and “3. In other conditions or

circumstances.” Id. The term should be interpreted according to its ordinary
                                         12

meaning. See State v. Davis, 922 N.W.2d 326, 330 (Iowa 2019) (“We give words

their ordinary meaning absent legislative definition.”). We think the modification of

“dismissed” by “otherwise” allows for cases such as the instant appeal in which a

case number becomes functionally dismissed.

       Our conclusion is buttressed by an examination of other states’

expungement statutes. Several states use more specific language than that found

in section 901C.2(1)(a)(1). See Tex. Code Crim. Proc. Ann. art. 55.01(a)(2)(A)(ii)

(West 2019) (“dismissed or quashed”); see also Ala. Code § 15-27-1(a)(1), (4)

(2019) (allowing expungement where “the charge is dismissed with prejudice” or

“dismissed without prejudice . . . has not been refiled, and the person has not

been convicted of any other . . . crime” within a given time period).

       Similarly, a few states give thorough lists of the instances in which

expungement may be granted. See Fla. Stat. § 943.0585(1)(b) (2019) (“An

indictment, information, or other charging document was filed or issued in the case

giving rise to the criminal history record, was dismissed or nolle prosequi by the

state attorney or statewide prosecutor, or was dismissed by a court of competent

jurisdiction or a judgment of acquittal was rendered by a judge, or a verdict of not

guilty was rendered by a judge or jury.”); Mo. Rev. Stat. § 610.105 (“1. If the person

arrested is charged but the case is subsequently nolle prossed, dismissed, or the

accused is found not guilty or imposition of sentence is suspended in the court in

which the action is prosecuted, official records pertaining to the case shall

thereafter be closed records when such case is finally terminated except as

provided in subsection 2 of this section and section 610.120 and except that the
                                         13


court's judgment or order or the final action taken by the prosecutor in such matters

may be accessed.”).

       Three states specify that a defendant may expunge a case where no

disposition has been reached. Miss. Code Ann. § 99-15-57(2) (West 2019) (“Upon

petition therefor, the court shall expunge the record of any case in which an arrest

was made, the person arrested was released and the case was dismissed or the

charges were dropped, there was no disposition of such case, or the person was

found not guilty at trial.” (emphasis added)); N.H. Rev. Stat. Ann. § 651:5(II-a)(a)

(2018) (“For an offense disposed of on or after January 1, 2019, any person whose

arrest has resulted in a finding of not guilty on all charges that resulted from the

arrest, or whose case was dismissed or not prosecuted, shall have the arrest

record and court record annulled[.]” (emphasis added)); 18 Pa. Stat. and Cons.

Stat. Ann. § 9122(a) (West 2019) (“Criminal history record information shall

be expunged in a specific criminal proceeding when: (1) no disposition has been

received or, upon request for criminal history record information, no disposition

has been recorded in the repository within 18 months after the date of arrest and

the court of proper jurisdiction certifies to the director of the repository that no

disposition is available and no action is pending. Expungement shall not occur

until the certification from the court is received and the director of the repository

authorizes such expungement[.]). The statutes of these three states lend support

to the notion that by using broad language in section 901C.2 the Iowa Legislature

could have contemplated that cases such as the one here on appeal would satisfy

the section’s broad language. In case A, the “disposition” of the case is listed as

“transferred.”
                                         14


       We find further support for the appellant’s urged interpretation by examining

the practical results of the two interpretations. Although we are to observe “a strict

rule of ‘one case per case number’” when reviewing expungement cases, Doe I,

903 N.W.2d at 353, we may consider “[t]he consequences of a particular

construction” when interpreting an ambiguous statute. Iowa Code § 4.6(5).

       In considering the consequences of adopting either the appellant’s or the

State’s proposed interpretations, we note that the “merger” of three cases under

one case number left behind three publicly searchable case numbers, two of which

were defunct. These three case numbers exist despite the court’s granting of a

motion to “merge” based on a determination that the cases originated from “a

common scheme or plan.” See Iowa R. Crim. P. 2.6(1).

       It is unclear what precisely happened to Doe’s charges from case A. Case

C had four charges prior to the “merger,” and after the “merger” Doe pleaded guilty

to counts I–III of case C. There is discord between the calendar dates of the counts

listed on the trial information and the counts as reflected in the public database.

Furthermore, the trial information only charged six counts, even though the

“merger” applied to seven total counts. Thus, presuming at least one of the

charges from case A made it onto the trial information in case C, we cannot discern

whether that case was one to which Doe pleaded guilty, and neither can the parties

tell us this information.

       Because the State may not always seek to consolidate, the State’s

proposed interpretation could lead to uneven availability of expungement for

defendants since defendants who have charges in one case dismissed as a result

of a plea bargain in another case can take advantage of expungement where a
                                        15


similarly situated defendant could not if a motion to “merge” or “consolidate” had

been granted in his or her cases. Although in its routing statement the State

asserts “the resolution of [this] case is unlikely to affect a wide swath of

defendants,” we do not think consolidations such as the one here are so rare as to

mitigate the concerns surrounding the State’s interpretation.

      Additionally, were we to adopt the State’s position, even defendants who

were never convicted of any crime in the transferee case would be unable to

expunge a transferor case where the transferred charges were dismissed upon

reaching the transferee case. If we were to hold that the instant case cannot be

expunged because the charges, by virtue of their “transfer,” were not dismissed,

then a defendant who achieved dismissal of all claims would be able to expunge

the transferee case in its entirety but not the transferor case, because the charges

in the transferor case were not dismissed. This would result in a case being visible

to the public even if all charges were dismissed and expunged in a separate file.

      No clear public policy militates in favor of the State’s position. The State’s

interest in retaining public access to case A is at a low ebb considering that the

case’s former charges are publicly viewable in case C.          By allowing for the

expungement of the now-empty case A, we further the purpose behind chapter

901C of limiting the ability of the public to draw inappropriate inferences from

disclosure of multiple separate numbered legal proceedings. See Doe I, 903

N.W.2d at 324.

Conclusion

      “Generally, we try to interpret statutes so they are reasonable and

workable.” State v. Iowa Dist. Ct., 889 N.W.2d 467, 473 (Iowa 2017). In the Iowa
                                         16


Supreme Court’s 2017 decision interpreting section 901C.2(1)(a)(1), the court

adopted “[a] strict rule of ‘one case per case number’” that it said could “be applied

predictably, quickly, and in a ministerial way.” Doe I, 903 N.W.2d at 353. Today,

we hold that the phrase “otherwise dismissed” in section 901C.2(1)(a)(1)

encompasses the situation in which a case number becomes inactive because all

charges have been “transferred” to another case number. This interpretation

maintains ministerial efficiency and “does a better job of avoiding undue stigma”

than its alternative. See id. at 354. We remand with instructions to grant Doe’s

motion for expungement.

       REVERSED AND REMANDED.